DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:
	I. Claims 1-7 and 16-20, drawn to a method and a computer readable storage medium having instructions for performing a method for monitoring a process chamber, classified in G01L5/0095.
	ll. Claims 8-15, drawn to substrate processing chamber, classified in H01L21/68714.

	The inventions are independent or distinct, each from the other because:
3.	 Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as Claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the process as claimed can be practiced by another and materially different apparatus, such as a microwave, or by hand (note the recited steps may be performed by hand because processing is inclusive of reviewing with pencil and paper). 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

	The inventions have a different classification and status in the art and require search terms which are not coextensive.
5.	Applicant's election with traverse of Group I in the reply filed on September 12, 2022 is acknowledged.  The traversal is on the ground(s) that a search for the invention of Group II in addition to the invention of Group I would not create an undue burden on the Examiner at least because substantially all of the claim elements of Group I are recited in the method [apparatus?] of Group II.  
6.	This is not found persuasive because the claim elements of Group II contain additional limitations such as “susceptor comprising a support shaft” and “a substrate for processing within the substrate process chamber,” where the process in Group I can be practiced by another apparatus that may not have a support shaft or substrate (e.g., microwave as indicated by the previous examiner). The claim elements of Group II also contain separate limitations for “rotating the susceptor during processing” of a substrate and outputting a torque feedback signal that corresponds to this rotation, which amounts to the apparatus of Group II practicing a different torque monitoring process in the rotation of a susceptor “during” substrate processing that is not specified in Group I.  Therefore there are notable differences in search terms required and different classifications to amount to a serious search/examination burden as previously indicated.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
7.	Claims 6 and 20 are objected to because of the following informalities:  
	a) In claim 6 lines 2-3, please change “generating a box plot of the torque data and a box plot the preexisting torque data.” to --generating a box plot of the torque data and a box plot of the preexisting torque data.--	b) In claim 20 lines 3-4, please change “generating a box plot of the torque data and a box plot the preexisting torque data.” to --generating a box plot of the torque data and a box plot of the preexisting torque data.--	  Appropriate correction is required.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-7 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	In view of the new 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register Vol. 84, No. 4, January 7, 2019), the Examiner has considered the claims and has determined that under step 1, claims 1-7 are to a process and claims 16-20 are to an article of manufacture.	Next under the new step 2A prong 1 analysis, the claims are considered to determine if they recites a judicial exception under the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activity, or (c) mental processes.  The independent claims contain at least the following bolded limitations (see representative claim 1) that fall into the grouping of mental processes: 

1. (Original) A method for monitoring a rotation-lift assembly of a process chamber, the method comprising:
	receiving a torque feedback signal from the rotation-lift assembly, the torque feedback signal corresponding to an amount of torque output by the rotation-lift assembly to rotate a susceptor of the process chamber;
	processing the torque feedback signal to identify torque data;
	comparing the torque data to preexisting torque data; and
	issuing a notice of a state of the rotation-lift assembly based on the comparison of the torque data to the preexisting torque data.

16. (Original) A computer readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to perform a method for monitoring a rotation-lift assembly for a process chamber, the method comprising:
	receiving a torque feedback signal from the rotation-lift assembly, the torque feedback signal corresponding to an amount of torque output by the rotation-lift assembly to rotate a susceptor of the process chamber;
	processing the torque feedback signal to identify torque data; 
	comparing the torque data to preexisting torque data; and 
	issuing a notice of a state of the rotation-lift assembly based on the comparison of the torque data to the preexisting torque data.

	Mental processes include concepts performed in the human mind, including an observation, evaluation, judgement, and an opinion.  A person can mentally process measured torque signal data to identify torque data by observing a numerical value or quantity from a measurement or sensor output.  A person can mentally perform comparisons between new and preexisting data to identify any differences, and carry out a judgement based on such an evaluation.  Other than reciting “a computer readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to perform a method” as recited in independent claim 16, nothing precludes these steps from practically being performed in the human mind.  
	Next in step 2A prong 2, the independent claims are analyzed to determine whether there are additional elements or combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that it is more than a drafting effort designed to monopolize the exception, in order to integrate the judicial exception into a practical application.   These limitations have been identified and underlined above, and are not indicative of an integration into a practical application because: (A) the “receiving” of “a torque feedback signal from the rotation-lift assembly, the torque feedback signal corresponding to an amount of torque output by the rotation-lift assembly to rotate a susceptor of the process chamber,” amount to insignificant extra-solution data gathering activity to the judicial exception (see MPEP 2106.05(g), see (3)“necessary data gathering and outputting”), as this is necessary data gathering that must occur in any case; (B) The “issuing a notice of a state of the rotation-lift assembly based on the comparison of the torque data to the preexisting torque data” also amounts to insignificant extra-solution activity (see MPEP 2106.05(g), see (3) “necessary data gathering and outputting”), as this is merely providing an extra-solution output of the comparison result; (C) The recitation of a “computer readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to perform a method” amounts to mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Next in step 2B, the independent claims are considered to determine if they recite additional elements that amount to an inventive concept (“significantly more”) than the recited judicial exception.  
The “receiving” of “a torque feedback signal from the rotation-lift assembly, the torque feedback signal corresponding to an amount of torque output by the rotation-lift assembly to rotate a susceptor of the process chamber” in claims 1 and 16 do not add significantly more to the judicial exception, as such limitations amount to insignificant extra-solution activity (see MPEP 2106.05(g), see (3)“necessary data gathering and outputting”), and do not describe any data gathering in an unconventional way.  The “issuing a notice of a state of the rotation-lift assembly based on the comparison of the torque data to the preexisting torque data” also does not add something significantly more because as such limitations amounts to insignificant extra-solution activity (see MPEP 2106.05(g), see (3) “necessary data gathering and outputting”) to provide a routine output.  The “computer readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to perform a method” also does not add something significantly more, as such limitations amount to mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
9.	Dependent claims 2-6 and 17-20 contain additional limitations that fall under the grouping of a mental process, as a person could equivalently generate graph results on paper or perform mental evaluations of the differences recited in these claims.  Dependent claim 7 would be subject matter eligible at step 2A prong 2 if the “issuing the notice of the state of the rotation-lift assembly” comprises only the stopping of the processing of a substrate, which would amount to integration of the judicial exception into a practical application to control the processing of a substrate based on the determination result.  However, the Examiner regards the communicating of an alert message and turning on of an indicator light to be insignificant extrasolution outputs that do not drive any improvements to the technology or process, and since claim 7 recites “at least one of stopping processing of a substrate, communicating an alert message, and turning on an indicator light,” claim 7 must be rejected for subject matter eligibility because the indicator could be one of the insignificant outputs that do not demonstrate a practical application.  
10.	An invention is not rendered ineligible for patent simply because it involves an abstract concept.  Applications of such concepts "to a new and useful end" remain eligible for patent protection (see Alice Corp., 134 S. Ct. at 2354 (quoting Benson, 409 U.S. at 67)).  There needs to be additional elements or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception or render the claim as a whole to be significantly more than the exception itself in order to demonstrate “integration into a practical application” or an “inventive concept.”  

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1, 3, 7, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujimoto et al. (US Pat. Pub. 2011/0132873, hereinafter “Tsujimoto”).
	In regards to claim 1, Tsujimoto et al. (US Pat. Pub. 2011/0132873, hereinafter “Tsujimoto”) teaches a method for monitoring a rotation-lift assembly of a process chamber (Tsujimoto paragraphs [0015]-[0016] and Fig. 1 teach a method for monitoring a status of a lifter (rotation-lift assembly) of a process chamber), the method comprising:
	receiving a torque feedback signal from the rotation-lift assembly, the torque feedback signal corresponding to an amount of torque output by the rotation-lift assembly to rotate a susceptor of the process chamber (Tsujimoto paragraphs [0016] and [0081] teach receiving a torque feedback signal from the lifter, where the torque feedback signal corresponds to the torque output by a motor of the lifter to rotatably lift a lower electrode susceptor (see Tsujimoto paragraphs [0038] and [0056]) of the process chamber);
	processing the torque feedback signal to identify torque data (Tsujimoto paragraphs [0016] and [0080]-[0081] teach processing the torque feedback sensor from the lifter sensor to identify torque data over a period of time from the beginning of the elevation of the lift pin to the contact time when the lift pin comes into contact with an upper electrode);
	comparing the torque data to preexisting torque data (Tsujimoto paragraphs [0083] and [0098] teach comparing the torque to a preexisting torque data threshold value to determine a moving distance of the lifter); and
	issuing a notice of a state of the rotation-lift assembly based on the comparison of the torque data to the preexisting torque data (Tsujimoto paragraph [0100] teaches issuing a notice of a state of the lifter using a display or an alarm based on the moving distance obtained from the comparison of the torque to the threshold).

	In regards to claim 3, Tsujimoto teaches the method wherein comparing the torque data to the preexisting torque data comprises determining if a difference between the torque data and the preexisting torque data exceeds a threshold amount (Tsujimoto paragraphs [0098]-[0099] teach wherein comparing the torque data to the preexisting torque threshold comprises determining if a difference in these torques (corresponding to a move distance L’) exceeds a threshold amount (corresponding to a predetermined distance L)).

	In regards to claim 7, Tsujimoto teaches the method wherein issuing the notice of the state of the rotation-lift assembly comprises at least one of stopping processing of a substrate, communicating an alert message, and turning on an indicator light (Tsujimoto paragraph [0100] teaches where the issuing the notice of the state of the lifter comprises at least communicating a display alert message for a replacement component, or communicating an alert process such as an alarm).

	In regards to claim 16, Tsujimoto teaches a computer readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to perform a method (Tsujimoto paragraphs [0065]-[0066] teach a computer readable storage medium having stored program instructions that are executed by a controller (processor)) for monitoring a rotation-lift assembly for a process chamber (Tsujimoto paragraphs [0015]-[0016] and Fig. 1 teach monitoring a status of a lifter (rotation-lift assembly) of a process chamber), the method comprising: 
	receiving a torque feedback signal from the rotation-lift assembly, the torque feedback signal corresponding to an amount of torque output by the rotation-lift assembly to rotate a susceptor of the process chamber (Tsujimoto paragraphs [0016] and [0081] teach receiving a torque feedback signal from the lifter, where the torque feedback signal corresponds to the torque output by a motor of the lifter to rotatably lift a lower electrode susceptor (see Tsujimoto paragraphs [0038] and [0056]) of the process chamber);
	 processing the torque feedback signal to identify torque data (Tsujimoto paragraphs [0016] and [0080]-[0081] teach processing the torque feedback sensor from the lifter sensor to identify torque data over a period of time from the beginning of the elevation of the lift pin to the contact time when the lift pin comes into contact with an upper electrode); 
	comparing the torque data to preexisting torque data (Tsujimoto paragraphs [0083] and [0098] teach comparing the torque to a preexisting torque data threshold value to determine a moving distance of the lifter); and 
	issuing a notice of a state of the rotation-lift assembly based on the comparison of the torque data to the preexisting torque data (Tsujimoto paragraph [0100] teaches issuing a notice of a state of the lifter using a display or an alarm based on the moving distance obtained from the comparison of the torque to the threshold).

	In regards to claim 18, Tsujimoto teaches the computer readable storage medium wherein comparing the torque data to the preexisting torque data comprises determining if a difference between the torque data and the preexisting torque data exceeds a threshold amount (Tsujimoto paragraphs [0098]-[0099] teach wherein comparing the torque data to the preexisting torque threshold comprises determining if a difference in these torques (corresponding to a move distance L’) exceeds a threshold amount (corresponding to a predetermined distance L)).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto (US Pat. Pub. 2011/0132873)
	In regards to claim 2, Tsujimoto teaches the method wherein identifying the torque data comprises generating a graph of torque over time (Tsujimoto Fig. 4 teaches generating a graph of torque over time).
	Tsujimoto fails to expressly teach a torque percentage.
	However it would have been obvious to a person having ordinary skill in the art to represent the torque as a percentage, as this would merely be an alternative representation of the same data out of itself.  Therefore it would have been an obvious matter of design choice to express the torque as a percentage as this would be within the level of ordinary skill in the art.  

	In regards to claim 17, Tsujimoto teaches the computer readable storage medium wherein identifying the torque data comprises generating a graph of torque over time (Tsujimoto Fig. 4 teaches generating a graph of torque over time).
	Tsujimoto fails to expressly teach a torque percentage.
	However it would have been obvious to a person having ordinary skill in the art to represent the torque as a percentage, as this would merely be an alternative representation of the same data out of itself.  Therefore it would have been an obvious matter of design choice to express the torque as a percentage as this would be within the level of ordinary skill in the art.  

15.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto (US Pat. Pub. 2011/0132873) as applied to claims 3 or 18 above, and further in view of Samata et al. (US Pat. Pub. 2004/0064212).
	In regards to claim 6, Tsujimoto teaches the method as explained in the rejection of claim 3 above.	Tsujimoto fails to expressly teach wherein determining the difference between the torque data and the preexisting torque data comprises generating a box plot of the torque data and a box plot the preexisting torque data. 
	Samata abstract and paragraph [0009] teach monitoring a rotary machine used in a manufacturing apparatus, including determining a starting time of an abnormal condition from monitor time-series data for characteristics of the monitor rotary machine.  Samata Figs. 6-8 and paragraph [0033] teaches representing differences between data and preexisting data using generated box plots of the monitored data (abnormal box plot on the left) and preexisting data (known normal box plot on the right), where the box plots show the distribution of measurement data under normal conditions and abnormal conditions.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Samata to generate a box plot of the torque data and a box plot of the preexisting torque data as the use of box plots is well known in the industry to provide a visual distribution of measurement data.  Therefore it would only be a matter of ordinary skill to provide a box plot representation of the torque data and preexisting torque data for the benefit of providing a clear visual distinction of their differences.

	In regards to claim 20, Tsujimoto teaches the computer readable storage medium as explained in the rejection of claim 18 above.	Tsujimoto fails to expressly teach wherein determining the difference between the torque data and the preexisting torque data comprises generating a box plot of the torque data and a box plot the preexisting torque data. 
	Samata abstract and paragraph [0009] teach monitoring a rotary machine used in a manufacturing apparatus, including determining a starting time of an abnormal condition from monitor time-series data for characteristics of the monitor rotary machine.  Samata Figs. 6-8 and paragraph [0033] teaches representing differences between data and preexisting data using generated box plots of the monitored data (abnormal box plot on the left) and preexisting data (known normal box plot on the right), where the box plots show the distribution of measurement data under normal conditions and abnormal conditions.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Samata to generate a box plot of the torque data and a box plot of the preexisting torque data as the use of box plots is well known in the industry to provide a visual distribution of measurement data.  Therefore it would only be a matter of ordinary skill to provide a box plot representation of the torque data and preexisting torque data for the benefit of providing a clear visual distinction of their differences.

Allowable Subject Matter
16.	Claims 4-5 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:  	Claim 4 contains allowable subject matter because the closest prior art, Tsujimoto (US Pat. Pub. 2011/0132873) fails to anticipate or render obvious the method wherein determining the difference between the torque data and the preexisting torque data comprises determining if a variance of the torque data exceeds a variance of the preexisting torque data by the threshold amount, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 19 contains allowable subject matter because the closest prior art, Tsujimoto (US Pat. Pub. 2011/0132873) fails to anticipate or render obvious the computer readable storage medium wherein determining the difference between the torque data and the preexisting torque data comprises determining if a variance of the torque data exceeds a variance of the preexisting torque data by the threshold amount, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Dependent claim 5 depends from claim 4 and contains allowable subject matter for at least the same reasons as given for claim 4.

Pertinent Art
18.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Chung et al. (US Pat. Pub. 2013/0253670) discloses an Apparatus and Method for Detecting Damage to Tool in Machine.
C.	Koelmel et al. (US Pat. Pub. 2010/0200545) discloses Non-Contact Substrate Processing.
D.	Hirata et al. (US Pat Pub. 2009/0139448) discloses Vapor Phase Growth Apparatus Ans Vapor Phase Growth Method.
E.	Horino (US Pat. Pub. 2015/0027366) discloses Susceptor for Securing Semiconductor Wafer

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        10/22/2022